          Case 1:19-cr-00696-PAE Document 241 Filed 07/14/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                        -v-                                           19-CR-696 (PAE)

 ARI TEMAN,                                                                ORDER

                                Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received an email from defense counsel Susan G. Kellman, Esq., notifying

the Court that, in response to the Court's directive, see Dkt. 240, that defense counsel file by July

13, 2021 a declaration identifying any concrete legal interest(s) of the defendant that were

injured as the result of his brief post-conviction representation by Sher Tremonte LLP, the

defense will not be submitting such a declaration.



        SO ORDERED.



                                                              PAUL A. ENGELMAYER
                                                              United States District Judge
Dated: July 14, 2021
       New York, New York
